Mr. Chief Justice Johnson delivered the opinion of the Court. This is an application for a Mandamus to the Auditor of the State, to compel him to permit the petitioner to redeem certain lands therein described. The facts, upon which the application is based, are not stated with that precision and clearness that could be desired; yet it is believed that the real object is to compel the Auditor to correct a mistake, which, it is alleged, was committed by the sheriff of Pulaski county in listing and assessing the lands specified in the petition. The object being to correct an alleged mistake made by the sheriff, it is clear that the Auditor has no such power; and that if the petitioner is entitled to the relief sought, he can obtain it alone in a Court of equity. The application is therefore denied.